 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
STEPHANIE M. ROGERS, ) CASE NO. 1:18 CV 1365
_ ) ~
Plaintiff, )
)
v. ) JUDGE DONALD C. NUGENT
)
L’ARCHE CLEVELAND, et. al., )
) MEMORANDUM OPINION
Defendants. ) AND ORDER

Pro se Plaintiff Stephanie M. Rogers (“Rogers” or “Plaintiff”) filed a Complaint (Docket
#l) against defendants L’Arche Cleveland and April Boone (collectively, “Defendants”),
claiming that she vvasy discriminated against because she Was not promoted, and terminated in
retaliation for complaining about race discrimination Plaintiff alleges intentional infliction of
emotional distress, and that Defendants violated Title VH, 42 U.S.C. § 2000e, et seq.1 She seeks

compensatory and punitive damages

 

Plaintiff also claims that Defendants violated her constitutional rights. lt appears from the face of
the Complaint, however, that L’Arche is a business and Boone is a private citizen. There are no
allegations in the Complaint ‘n‘om Which this Court can infer that the government is the source of
Defendants’ authority or that they are government actors. Accordingly, Plaintiff fails to state
plausible constitutional claim against Defendants. See Edmonson v. Leesville Concrete Co., 500
U.S. 614, 620 (1991) (the conduct of private parties lies beyond the scope of the constitution
except Where governmental authority dominates a private parties’ conduct to such an extent that
they are deemed to act With the authority of the government).

 

 

Also before the Court is Plaintiff’ s motion to proceed With this action informa pauperis
(Docl<et #2). That motion is granted

l:or the reasons that follovv, this case is dismissed
I. Background

ln the Complaint, Plaintiff states that defendant L’Arche is an organization that provides
homes and care for adults With developmental disabilities, and defendant April Boone has been
employed as L’Arche’s executive director since December l, 2015. Plaintiff states that she
Worked for L’Arche beginning in April, 2005 as an Assistant until she Was allegedly Wrongfully
terminated based upon false allegations on March 14, 2017. (Docket #l at 5, 11 1-3.)

Plaintiff alleges that 65.4% of L’Arche’s Worl<force of 26 people are African American,
and 34.6% are Caucasian. According to the Complaint, 80% of La’Arche’s five “House
Leaders” are Caucasian, While 20% are African American. Plaintiff states that she is African
American, and that she tvvice requested to be promoted to House Leader. According to the
Complaint, Defendants denied her request, saying that she Was not qualified, and instead gave the
House Leader position “to a White person that Worked at a restaurant the [Boone] frequented.”
Plaintiff further alleges that “several” Caucasian Assistants Were given the opportunity to become
House Leaders even though they had less experience than Plaintiff. (Id., 111 4-6.) Plaintiff, Who
claims to have been employed by L’Arche for twelve years, provides no dates or time-frame
regarding her requests to be promoted and Defendants’ alleged denial of those requests, nor does
she provide any information regarding the required qualifications of a House Leader, her

, qualifications, or the qualifications of alleged Caucasian individuals Who Were promoted instead

of Plaintiff.

 

 

 

Plaintiff alleges that she Was terminated by Defendants for sleeping on the job on March
9, 2017 during her ll:00 p.m.-9:00 a.m. shift and placing L’Arche’{s clients in danger. Plaintiff l
disputes the reason for her termination, saying that she did not sleep on the job and did not put
any clients in danger because she Was allowed to Worl< the night of March 10, 2017. Plaintiff
attaches What she represents to be her time sheet as evidence that she Worked on l\/Iarch lOth.
(]d., ‘|Hl 4-7.)

Plaintiff alludes to the filing of a complaint With the Ohio Civil Rights Commission
(“OCRC”), referring to Defendants’ statement to the OCRC, but she does not provide any dates
or documentation concerningher complaint Plaintiff claims that Defendants’ statement to the
OCRC refers to rules against sleeping on the job, but does not say that she Was sleeping on the
job. She claims that Defendants have no evidence that she Was sleeping on the job, and believes
that she Was fired in retaliation for complaining about not receiving a promotion (]d. at 6, il 9.)
II. Discussion 4

A. Standard of Review

Although pro se pleadings are construed liberally, Boag v. MacDougall, 454 U.S. 364,
365 (1982), federal district courts are expressly required under 28 U.S.C. § l9l5(e)(2)(B) to
screen all in forma pauperis actions and to dismiss before service any such action that the Court
determines is frivolous or malicious, fails to state a claim on Which relief may be granted, or
seeks monetary relief from a defendant Who is immune from such relief. ' ln order to survive
scrutiny under § 1915 (e)(2)(B), a pro se complaint must set forth sufficient factual matter,
accepted as true, to state claim for relief that is plausible on its face. See Hz'll v. Lappin, 630 F.3d

468, 47l (6th Cir. 2010) (holding that the dismissal standard articulated in Ashcroft v. Iqbal, 556

 

 

 

U.S. 662 (2009) and Bell Atlcmtic Corp. v. Twombly; 550 U.S. 544 (2007) governs dismissals
under 28 U.S.C. § 1915 (e)(2)(B)). The factual allegations in the pleading “must be enough to _r
raise a right to relief above the speculative level on the assumption that all the allegations in
the complaint are true[.]” Twombly, 550 U.S. at 555 (citations omitted).

Although the plausibility standard is not equivalent to a “‘probability requirement,’... it t
asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at
678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the
court to infer more”than the mere possibility of misconduct, the complaint has alleged%but it has
not ‘show[n]’_that the‘pleader is entitled to relief.” Id. at 679.

Plaintiff’ s Complaint refers to, and attaches, an exhibit in support of her allegations “A
copy of a written instrument that is an exhibit to a pleading is part of the pleading for all
purposes.” Fed. R. Civ. P. lO(c). The Court will, therefore, consider Plaintiff s exhibit when
assessing the sufficiency of her claims Campbell v. Natioristar Morig. , 611 F. App’x 288, 292
(6th Cir. 2015) (“The federal rules treat [exhibits attached to the .complaint] as part of the

pleadings.”).
B. Title VII

Plaintiff claims that she was discriminated against based on her race, and terminated in
retaliation for complaining about race discrimination Title VH, 42 U.S.C. § 2000e-2(a),
provides that it is unlawful for an employer to discharge or discriminate against an individual on
the basis of his race, color, or sex, or to retaliate against an employee who opposes or seeks relief

from such discrimination See Green v. Brennarz, 136 S. Ct. 1769, 1773-74 (2016). Plaintiff s

 

 

 

factual allegations asserted in support of her claims of race discrimination and retaliation are

insufficient to state a plausible claim for relief.

As an initial matter, Plaintiff provides no dates or time-frame for any of her allegations
regarding race discrimination and retaliation Plaintiff alleges that she was employed by
Defendants for a twelve years Claims of race discrimination and retaliation must be brought
within a specific period of time after the alleged discrimination or retaliation though the statute
of limitations is subject to waiver, estoppel, and equitable tolling. See 42 U.S.C. § 2000e-5(e)(l)
(a charge of discrimination must be filed with the Equal Employment Opportunity Commission
either 180 or 300 days after the alleged unlawful employment practice); Amini v. Oberlin College,
259 F.3d 493 (6th Cir. 2001). Plaintiff alludes to a complaint filed with the OCRC, but provides
no information concerning when or if the OCRC completed its review. Lawsuits in federal court
concerning Title Vll violations must be filed within 90 days of receiving a right to sue letter from
the OCRC or EEOC, though this time period is also subject to waiver, estoppel, or equitable

tolling. See 42 U.S.C. § 2000e-5(f)(l); Fox v. Eaton Corp., 615 F.2d 716 (6th Cir. 1980). '

There are no allegations in the Complaint from which this Court can infer that Plaintiff’ S
claims are timely, and not barred by the statute of limitations But even assuming her claims are
not so barred, Plaintiffs allegations of race discrimination and retaliation nevertheless fail to state

a plausible claim upon which relief can be granted.
Race discrimination

In order to establish a race discrimination claim based upon failure to promote, a plaintiff
must show that “(l) he is a member of a protected class; (2) he applied for and was qualified for

promotion; (3) he was considered for and denied the promotion; and (4) an individual of similar

_5_

 

 

qualifications outside of the protected class received the job.” Wilson v. Brennan, 213 F. Supp.
3d 934, 944 (S.D. Ohio 2016) (citing among authority Grizzell v. Cily ofColumbus Div. of
Police, 41 F.3d 711, 7l9 (6th Cir. 2006§). Plaintiff makes no factual allegations in the Complaint
regarding the required qualifications of a HouseLeader, her qualifications, or the qualifications of
the individuals selected by Defendants to be promoted to House Leader. The Court is not
required to accept Plaintiff’ s conclusory allegations that she was more qualified to be a House
Leader than the individuals selected by Defendants, and that she was not selected because of her
race. `A pleading that offers only labels or conclusions, or mere formulaic recitations of the

elements of a cause of action, does not suffice to state a plausible claim for relief. See Iqbal, 556

U.S. at 678 (citing Twombly, 550 U.S. at 556-57). Plaintiff fails to state a plausible claim for race

discrimination upon which relief may be granted, and that claim is dismissed pursuant to §

l 9l 5 (e).
Retaliation

With respect to her retaliation claim, Plaintiff must show that (l)l she engaged in protected
activity, (2) the protected activity was known to defendants (3) an adverse employment action
was taken against the employee by the employer, and (4) there was a causal connection between
the protected activity and the adverse employment action Plaintiff fails to state a plausible
retaliation claim. There are no factual allegations from which this Court can infer that Plaintiff s
complaints of race discrimination to “staff and co-workers” were known to Defendants, when
those alleged complaints occurred relative to her termination or that there is a causal connection

between her alleged complaints and termination As with her race discrimination claim, Plaintiff

 

 

fails to state a plausible claim for retaliation upon which relief may be granted, and her retaliation
claim is dismissed pursuant to § 1915(e).

C. State Law Claims`

lPlaintiff asserts a state law claim for intentional infliction of emotional distress Plaintiff
identifies “federal question” as the basis for Court’s jurisdiction and it does not appear that this
Court has original jurisdiction pursuant to 28 U.S.C. § 1332.

Although lacking diversity jurisdiction the Court may exercise supplemental jurisdiction
over Plaintiff s state law claims pursuant to 28 U.S.C. § l367(a), but also may decline to do so
under 28 U.S.C. § 1367(0) if:

7 (l) the claim raises a novel or complex issue of State law,

(2) the claim substantially predominates over the claim or claims over which the

district court has original jurisdiction or

(3) the district court has dismissed all claims over which it has original jurisdiction

(()¢l) in exceptional circumstances, there are other compelling reasons for declining

jurisdiction

The determination of whether to accept or decline supplemental jurisdiction is left to the
sound discretion of the Court. See Musson Theaz‘rical v. Fed. Express Corp., 89 F.3d 1244, 1254
l(6th Cir. 1996). ln exercising this discretion the Court considers the issues of judicial economy,
convenience, fairness, and comity. Id.

“When all federal claims are dismissed before trial, the balance of considerations usually
will point to dismissing the state law claims[.]” Id. 1254-55 (collecting cases). Having dismissed
Plaintiff s federal claims and considered the issues, the Court, in its discretion declines to

exercise supplemental jurisdiction over Plaintiff’s state law claims and dismisses those claims

without prejudice. Bullock v. Cin of Covingion, 698 F. App’X 305, 307 (6th Cir. 2017)

 

 

(“Normally, when a court declines to exercise supplemental jurisdiction the court dismisses the
claims without prejudice.”) (citations omitted).

III. Conclusion

For the reasons stated herein Plaintiff s federal claims are dismissed pursuant to 28 U.S.C.

§ 1915(e)(2)(B) for failure to state a claim upon which relief can be granted Plaintiff s state law
claims are dismissed without prejudice Plaintiff s motion to proceed in forma paupers (Docket
#2) is granted

The Court certifies pursuant to 28 U.S.C. § l9l5(a)(3) that an appeal from this decision
may not be taken in good faith.

IT IS SO ORDERED.

DATED; ijv,’ ).J-' la {j

 

United States District udge

 

